Sedgwick, J.,
concurring.
The school district of the city of Lincoln applied to the district court for Lancaster . county for a writ of mandamus to require the respondent, Silas R. Barton, as auditor of public accounts of the. state of Nebraska, to register the bonds in the sum of $350,000, issued by the district. Upon trial in the district court the Avrit was awarded as prayed, and the respondent has appealed.
It is contended that the school district of the city of Lincoln has no authority or poAver to issue bonds, the section of the statute under Avhich these bonds were issued being unconstitutional. It is also objected that “the propositions submitted at said election 'were illegal and void for the reason that they were dual, if not multiform,” and that the election on the question of the issuance of said bonds was illegal and void for the reason that the school district extends beyond the limits of the city and that in this territory outside of the city limits there were no voting places provided where the school electors might appear and vote.
1. The objection to these bonds because of alleged unconstitutionality of attempted legislation presents a very important question. The subdivision as amended applies to all cities of the state which have 1,500 or more inhabitants Avitli one or tAyo exceptions. If that part of section 21, as it noAV appears, which authorizes the issue of bonds is held unconstitutional, very many outstanding bond issues will be invalidated. It is contended that section 24, subd. XIY, ch. 79, Comp. St. 1911, so far as it attempts to authorize issuing school district bonds, is unconstitutional. In 1881 the legislature enacted a comprehensive general statute entitled “An act to establish a system of public instruction for the state of Nebraska.” Laws 1881, ch. 78. This statute, as originally enacted, contained 14 subdivisions. The fourteenth subdivision *391consisted of 29 sections, and section 24 was as follows: “That the aggregate school tax shall in no one year exceed one per cent upon all the taxable property of the district.” In 1883 this section was amended, making the limit 2 per cent, instead of 1 per cent. In 1891 this section appeared in the Consolidated Statutes of Nebraska as section 3722, subd. XIV, ch. 44; and in 1893 the legislature passed an act entitled “An act to amend sections 3706, 3721, and 3722 of subdivision XIV of chapter 44 of the Consolidated Statutes of Nebraska, and to repeal the original sections amended.” Laws 1893, ch. 31. In this act the section as amended contains the provision that the board of education “may borrow money upon the bonds, which they are hereby authorized and empowered to issue,” it is contended that this provision is void as not being within the title of the act, and that the same objection exists to the various subsequent attempts to amend this section.
In Miller v. Hurford, 11 Neb. 377, and in other cases, the rule is said to be that, “when the title of an act is to amend a particular section of a statute, the proposed amendment must be germane to the subject matter of the section sought to be amended or it will be void.” It is said in the opinion: “An amendment must be germane to the subject matter of the act or section to be amended. * * * Experience has shown that, in the absence of constitutional restrictions, the rule at times is liable to be overthrown, and objectionable and pernicious legislation is-the result.” The opinion does not state the title of the act, but assumes that the provision which is held to be unconstitutional was made a part of the section amended. The title of the act was “An act to amend sections fifty, fifty-one, seventy-one, and one hundred and five of an act entitled ‘An act to provide a system of revenue,’ approved February 15, 1869, and to make further provisions for collecting revenue.” Laws 1871, p. 81. This title refers to the general revenue act of 1869, and proposes to amend certain specified sections, “and to make further provisions for collecting revenue.” That part of the act *392lield to be unconstitutional appears to bave been introduced into the act under the last clause of the title, to make further provisions for collecting revenue.
This rule, however, stated in the syllabus is generally applicable. If there is nothing to indicate the subject of the proposed legislation except the language of the section named in the title, the rule stated will apply. The constitutional provision requires that the title of the act shall be such as to inform the members of the legislature upon what subject it is proposed to legislate in the act. It is not indispensable that the title shall recite the details of the proposed legislation. The legislature has amended the section now considered many times since the authority to issue bonds has become incorporated therein. In 1893 this section was amended. Laws 1893, ch. 31. The act changed the limitation of taxation for general school purposes from 2 per cent, to 15 mills, which, of course, was within the title and was valid legislation, and on account of this change, and in lieu of the five mills’ reduction, the act provided that the board might borrow money and issue bonds therefor. Under the title, which was to amend section 24, which then contained a limitation of 2 per cent, upon the power of taxation, the legislature changed the manner of raising the amount so limited, providing that a part thereof might, be raised as theretofore had been done, and that an additional fund might be raised by issuing bonds in lieu of a direct levy. In 1897 the legislature passed an act entitled “An act to amend section twenty-four (24), chapter seventy-nine (79), subdivision fourteen (14) of the Compiled Statutes of 1895, to provide for the exclusion of school bond taxes in the computation of the aggregate school taxes under the provisions of this act, and to repeal section twenty-four (24), chapter seventy-nine (79), subdivision fourteen (14) of the Compiled Statutes of 1895.” Laws 1897, ch. 70. The section of the Compiled Statutes referred to, as it appeared in the statutes of 1895, had prefixed to it as head words, “Limitation of Taxation: Bonds.” This *393section, so formed, went into the Compiled Statutes of 1901 as section 24, subd. XIY, cli. 79, and this title, it will be noticed, mentions school bonds. If the laws amending this section which were enacted prior to that time were unconstitutional as far as they authorize the issuing of bonds, there can be no doubt that at least a part of the section, as it appeared in the Compiled Statutes of 1901, was valid. Under the conditions above recited the legislature might well have supposed the whole section constitutional. It became section 24, subd. XIY, ch. 79, Comp. St. 1893. In 1903 the legislature, regarding the section valid as it appeared in the Compiled Statutes (for we must uphold acts of the legislature if it is reasonably possible to do so), enacted a statute entitled "An act to amend section twenty-four of subdivision fourteen, chapter 79, Compiled Statutes of Nebraska, and to repeal said original section.” Laws 1903, ch. 94.
The purpose of the constitutional provision in question is to prevent surreptitious legislation; to enable all members of the legislature to know from the title of the proposed law what general subject it is intended to legislate upon. Would the fact, if it were a fact that some part of the section named in the title of the act of 1893 might by strict construction be found unconstitutional, prevent the lawmakers from taking notice that it was intended to legislate upon the general subject of the section as it appeared in the authorized compilation of the laws? We do not think we ought to give such a meaning to the rule announced in Miller v. Hurford, supra. If the title is such that it must necessarily call attention to the general subject of the proposed legislation, it cannot be said that the subject is not expressed in the title, if the purpose of the constitutional requirement and the evil it was designed to remedy is considered. The amendment of 1903 was germane to the section of the Compiled Statutes named in the title, within the meaning of the rule in Miller v. Hurford. The section so amended is now substantially the section being considered and does not violate the constitutional requirement in question.
*3942. Tbe abstract contains the published notice of the election, from which it appears that the proposition submitted was: “Shall the board of education of said district have power to borrow money and pledge the property of said district upon its bonds, and to issue and negotiate said bonds in the sum of $350,000, to be used” for three several purposes. The first purpose stated in the notice was “erecting and completing a high school building,” and the notice stated that this building was “to be located on the place and upon the site to be selected by the electors at said election.” The notice further stated that there would be two places voted upon, and the places were specified in the notice. The second purpose' for which the proceeds of the bonds were to be used, as stated in the notice, was “for erecting and completing one grade school building,” and the notice specified where that building should be located. The third purpose stated in the notice was for an annex to the Saratoga school building, stating the location of that building. The form of the ballot used is not shown in the abstract, and we have no other information as to the manner in which the proposition was submitted, except as indicated in the published notice. It is no doubt true that, when a proposition to issue bonds is submitted to the voters, it must be submitted “in such -manner as to enable the voters intelligenthj to express their opinion upon it, and for that purpose the proposition should be submitted to them separate and distinct from any other proposal which is not germane to the question upon which a vote is desii’ed.” 2 Dillon, Municipal Corporations (5th ed.) sec. 891. This does not mean that it must be submitted at a separate' election at which no other question or matter is submitted," and there is no such requirement in the statute. No objection is made to the form of the ballot, and it must be presumed*to be sufficient in that respect. It is urged that the board was not authorized to submit the question of selecting sites for the buildings, and that some voters in the vicinity of the proposed locations might be in*395fluenced thereby and so vote upon the issuance of the bonds, which otherwise they would not do. It is suggested that, if such proceeding is allowed, the board might designate a large number of sites and unduly influence the adoption of the proposition. No precedent is cited for ^avoiding upon such grounds an election otherwise duly held. This question so submitted involved only the choice between the site of the present high school building and another proposed location, and it seems impossible that this could have improperly influenced the voters.
3. The objection that there were no voting places provided in the territory outside of the city limits does not seem to require that the election should be declared invalid. The evidence shows that this has been the customary way of voting at school district elections, and it appears to have been generally understood that the voters in the district outside of the city should vote at the polling places in the city nearest to their respective residences. At all events, there is no evidence that any elector was prevented from voting in this election, and the voters themselves are not now complaining. It seems that this objection is not well taken.
4. The final contention is that the publication of the notice of this election was insufficient. The notice was published in the “Trade Review",” a weekly paper published in the district. It was also published in two of the daily papers published in the city of Lincoln. This publication in the daily papers was apparently not relied upon as a legal publication. The abstract shows that a witness who was examined as to the publication of these notices testified “that he would not say the notice published in the Star and Journal (the two daily papers) were published as much as 20 days before the election,” and that there was only one publication of the notice in these papers. This evidence does not show that the publication in the Trade Review was insufficient. The statute requires that the notice “shall be given for at least 20 *396days in one or more papers published within the district.” The notice therefore in the Trade Review for more than 20 days prior to the election was sufficient.
These considerations require that the judgment of the district court be
Affirmed.
Barnes, Fawcett, and Letton, JJ., concur in the conclusion in the opinion by Hamer, J., and in the syllabus and reasoning in the concurring' opinion by Sedgwick, J.